Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 1-22 (see Paragraph 3 of the last Office Action) is hereby withdrawn.
In view of the amendment, previous 102(a)(1) and 103 rejections over Dai et al (US 2017/0172892 A1) are hereby withdrawn.  Dai does not teach or suggest instant at least 60 wt.% (based on a total weight of the composition) of two or more surfactants, wherein the two or more surfactants comprise a polyglyceryl ester and a cationic surfactant which is present in the amount of 7-25 wt.% based on the total weigh of the composition.  Thus, applicant’s argument with respect to the prior art rejections over Dai et al is now moot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  In claims 5 and 6, line 2, applicant needs to delete “fatty” as in “the polyglyceryl fatty ester” (since the polyglyceryl fatty ester is not mentioned in instant claim 1).  Appropriate correction is required.
3.	Claim 2 is objected to because of the following informalities:  Applicant needs to insert --- of --- between “more” and “anionic surfactants,” in line 3.  Appropriate correction is required.
3.	Claims 20 and 22 are objected to because of the following informalities:  Each of those claims are missing periods at the end of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the one or more polyglyceryl esters” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the anionic surfactant” in line 2.  Claim 9 also recites the limitation “the anionic surfactant” in line 2.  There are insufficient antecedent basis for these limitations in the claims.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the amphoteric surfactant” in line 2.  Claim 11 also recites the limitation “the amphoteric surfactant” in line 2.  There are insufficient antecedent basis for these limitations in the claims.
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the nonionic surfactant” in line 2.  Claim 13 also recites the limitation “the nonionic surfactant” in line 2.  There are insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 10, 11, 15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. et al (US 2011/0189247 A1).
Glenn teaches ([0010]) the following:

    PNG
    media_image1.png
    297
    721
    media_image1.png
    Greyscale

Based on such teaching, the total surfactant amount contained in the hair care article (i.e., sum of the surfactant included in the porous dissolvable solid substrate and the cationic surfactant coating the solid substrate surface) is calculated by the Examiner to be 10-75.2 wt.%, and the amount for the cationic surfactant, which is coating the surface of the solid substrate, is calculated by the Examiner to be 0.09-66 wt.%.  Glenn furthermore teaches ([0032]-[0042]) that the surfactant in the solid substrate can comprise one or more of anionic, cationic, non-ionic or polymeric surfactants, and among suitable examples for the non-ionic surfactants, Glenn teaches polyglyceryl esters of alkanoic acids ([0040]) (instant polyglyceryl ester).  It would have been obvious to one skilled in the art to include non-ionic surfactants such as polyglyceryl esters of alkanoic acids among the surfactants in Glenn’s solid substrate with a reasonable expectation of aiding the generation of a stable foam solid prior to drying (see [0032]).  Glenn’s range 10-75.2 wt.% for the total surfactant amount (including the cationic surfactant coating the solid substrate surface) overlaps with instant range of at least 60 wt.% (as well as instant ranges of claims 3 and 4) for the two or more surfactants, and Glenn’s range 0.09-66 wt.% for the amount of cationic surfactant (which is coating the surface of the solid substrate) overlaps with instant range of 7-25 wt.% (as well as instant range of claim 15) for the cationic surfactant.  Thus, Glenn’s ranges render instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In [0081], Glenn teaches that its hair care article can be in the form of pads of an adequate size to be handled easily by the user and that it may have a square, rectangle or disc shape or any other suitable shape.  Glenn teaches (see for example [0137] and [0153]) its hair care article to be solid shampoo.  In [0054], Glenn furthermore teaches that optional ingredients including anti-dandruff actives (such as zinc pyrithione) can be used.  Therefore, Glenn renders obvious instant solid bar shampoo composition of claims 1, 3, 4, 15, 17-19, 21 and 22.
With respect to instant claims 2, 10, 11 and 20, as already discussed above, Glenn teaches ([0032]-[0042]) that the surfactant to be contained in its porous dissolvable solid substrate can comprise one or more of anionic, cationic, non-ionic or polymeric surfactants, and the Examiner already established above that it would be obvious to include non-ionic surfactants such as polyglyceryl esters of alkanoic acids among the surfactants in Glenn’s solid substrate with a reasonable expectation of aiding the generation of a stable foam solid prior to drying.  Glenn also teaches ([0035]) that its hair care products may comprises a maximum level of 10wt.% of anionic surfactants to be used as a process aid in making a stable foam solid and that additional, non-ionic surfactants can be combined with the anionic surfactants to reach a surfactant level with generates a stable foam solid prior to drying.  Since Glenn teaches that one or more of anionic, cationic, non-ionic or polymeric surfactants can be present in its solid substrate, it would have been obvious to one skilled in the art to further include (i.e., in addition to the polyglyceryl esters of alkanoic acids) 10 wt.% of anionic surfactants combined with additional non-ionic surfactants in its porous dissolvable solid substrate with a reasonable expectation of generating a stable foam solid prior to drying.  Thus, Glenn renders obvious instant claims 2, 10, 11 and 20 (instant claim languages of claims 10 and 11 do not require the presence of an amphoteric surfactant in instant claim 2: i.e., instant claim 10 only requires that if the amphoteric surfactant is present in claim 2, then the amphoteric surfactant comprises disodium cocoamphodiacetate, and instant claim 11 only requires that if the amphoteric surfactant is present in claim 2, then the amphoteric surfactant is present in the amount of 1-25 wt.%). 
With respect to instant claim 7, the Examiner already established above that it would be obvious to include non-ionic surfactants such as polyglyceryl esters of alkanoic acids among the surfactants in Glenn’s solid substrate with a reasonable expectation of aiding the generation of a stable foam solid prior to drying.  Also, as already explained above, the total surfactant amount (including the polyglyceryl esters of alkanoic acids) contained in the hair care article is to be about 10-75.2 wt.% (as calculated by the Examiner).  Although Glenn does not specifically teach the amount for its polyglyceryl esters of alkanoic acids alone, instant range of claim 7 for the polyglyceryl esters would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Glenn renders obvious instant claim 7.       
With respect to instant claims 18 and 22, it is to be noted that instant claims do not require the solid bar shampoo composition to comprise all of the listed ingredients.  It only requires that the composition comprises any one of the listed ingredients (i.e., both claims 18 and 22 recite that “[t]he solid bar shampoo composition, . . . comprising . . . or 0.01 w/w%-5 w/w% dyes.”).  Since Glenn’s hair care article at least contains 0.09-66 wt.% of the cationic surfactant (which, as discussed above, renders obvious instant 7-25 wt.% of cationic surfactants), Glenn renders obvious instant claims 18 and 22. 
Claims 5, 6, 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. et al (US 2011/0189247 A1) in view of Dai et al (US 2017/0172892 A1).
With respect to instant claims 5 and 6, the Examiner already established above that it would be obvious to one skilled in the art to use polyglyceryl esters of alkanoic acids (as non-ionic surfactants) in Glenn’s solid substrate with a reasonable expectation of aiding the generation of a stable foam solid prior to drying.  Glenn is silent as to which specific compounds can be used for its polyglyceryl esters of alkanoic acids.   Dai et al, a reference teaching a cleansing bar (solid) that can be used as a shampoo, teaches (see abstract, [0105] and Inventive Example E1 (Table 1b)) that the cleansing bar contains a non-soap anionic surfactant and a polyglycerol ester (another name for polyglyceryl ester).  As a specific example for the polyglycerol ester, Dai teaches polyglyceryl-10 laurate (instant polyglyceryl fatty ester of claim 6) in its Inventive Example E1.  Since both Glenn and Dai teach a solid bar shampoo comprising anionic surfactant(s) and polyglyceryl ester (non-ionic surfactant), and since Glenn is silent as to which specific compounds can be used as it polyglyceryl esters of alkanoic acids, it would have been obvious to one skilled in the art to use Dai’s specific compound, polyglyceryl-10 laurate, as Glenn’s polyglyceryl esters of alkanoic acid with a reasonable expectation of success.  Thus, Glenn in view of Dai renders obvious instant claims 5 and 6.     
With respect to instant claims 8 and 9, the Examiner already established in Paragraph 12 above that it would have been obvious to one skilled in the art to further include (i.e., in addition to the polyglyceryl esters of alkanoic acids) 10 wt.% of anionic surfactants combined with additional non-ionic surfactants in Glenn’s porous dissolvable solid substrate with a reasonable expectation of generating a stable foam solid prior to drying.  Glenn does not teach any detail as to what specific compounds can be used as its anionic surfactants.  Dai et al, a reference teaching a cleansing bar (solid) that can be used as a shampoo, teaches (see abstract, [0105] and Inventive Example E1 (Table 1b)) that the cleansing bar contains a non-soap anionic surfactant and a polyglycerol ester.  As specific example for the anionic surfactant, Dai teaches compounds such as sodium lauroyl methyl isethionate ([0016]), sodium cocoyl isethionate ([0016] and [0043]), sodium lauryl sulfoacetate ([0022]), sodium lauryl sulfate ([0023]), sodium C14-16 olefin sulfonate ([0026]) or sodium lauroyl sarcosinate ([0041]).  Since both Glenn and Dai teach a solid bar shampoo comprising anionic surfactant(s) and polyglyceryl ester (non-ionic surfactant), and since Glenn is silent as to which specific compounds can be used as its anionic surfactants, it would have been obvious to one skilled in the art to use one or more of Dai’s specific compounds, such as sodium lauroyl methyl isethionate, sodium cocoyl isethionate, sodium lauryl sulfoacetate, sodium lauryl sulfate, sodium C14-16 olefin sulfonate or sodium lauroyl sarcosinate, in the amount of 10 wt.% as Glenn’s anionic surfactant(s) with a reasonable expectation of success.  Thus, Glenn in view of Dai renders obvious instant claims 8 and 9.  With respect to instant claim 16, since Dai’s anionic surfactants as listed above are non-soap anionic surfactants, Glenn’s solid shampoo containing Dai’s non-soap anionic surfactants would be a non-saponified bar shampoo.  Thus, Glenn in view of Dai renders obvious instant claim 16. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. et al (US 2011/0189247 A1) in view of Tamareselvy et al (US 2013/0101543 A1).  
With respect to instant claim 12, the Examiner already established in Paragraph 12 above that it would have been obvious to one skilled in the art to further include (i.e., in addition to the polyglyceryl esters of alkanoic acids) 10 wt.% of anionic surfactants combined with additional non-ionic surfactants in Glenn’s porous dissolvable solid substrate with a reasonable expectation of generating a stable foam solid prior to drying.  Among the examples for its non-ionic surfactants, Glenn teaches ([0040]) glyceryl esters of alkanoic acids and polyoxyethylene glycol esters of alkanoic acids, but without specifically naming instant compound glyceryl stearate (which is a glyceryl ester of stearic acid) or peg-100 stearate (which is a polyoxyethylene glycol ester of stearic acid).  However, as evidenced by Tamareselvy et al (see [0102] and [0259]), glyceryl stearate and PEG-100 stearate are among the nonionic surfactants that are frequently used in shampoo compositions.  It would have been obvious to one skilled in the art to use glyceryl stearate (as Glenn’s glyceryl ester of alkanoic acid) or PEG-100 stearate (as Glenn’s polyoxyethylene glycol ester of alkanoic acid) in Glenn’s porous dissolvable solid substrate with a reasonable expectation of success.  Thus, Glenn in view of Tamareselvy renders obvious instant claim 12. 
With respect to instant claim 13, as already explained above in Paragraph 12, the total surfactant amount contained in Glenn’s hair care article (solid shampoo) is calculated by the Examiner to be 10-75.2 wt.%.  Instant range of claim 13 for the amount of the nonionic surfactant would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, Glenn in view of Tamareselvy renders obvious instant claim 13.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. et al (US 2011/0189247 A1) in view of Rizk et al (US 2013/0284198 A1).
Even though Glenn does not teach that its hair care article (solid shampoo) is essentially free of sulfate based surfactants, as evidenced by Rizk et al ([0124]), it is known in the art that using sulfate-free anionic surfactant in shampoo/conditioner brings advantages such as smoothness, discipline, shape, shine as well as visual and tactile smoothness (to hair).  Thus, it would have been obvious to one skilled in the art to use sulfate-free anionic surfactants in Glenn’s hair care article with a reasonable expectation of achieving smoothness, discipline, shape, shine as well as visual and tactile smoothness in hair.  Thus, Glenn in view of Rizk renders obvious instant claim 14. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 21, 2021